13‐2500‐cv 
     Mandavia v. Columbia Univ. 
      
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                    
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 14th day of May, two thousand fourteen. 
 4    
 5          PRESENT:  AMALYA L. KEARSE, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           SUSAN L. CARNEY, 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           
11          CHIRAG H. MANDAVIA, 
12    
13                                           Plaintiff‐Appellant, 
14    
15                                   v.                                          No. 13‐2500‐cv 
16    
17          COLUMBIA UNIVERSITY, 1199 SEIU 
18          UNITED HEALTHCARE EAST, 
19    
20                                           Defendants‐Appellees, 
21    
22          DAVID H. FIGURSKI, JIANYUAN HUA,  
 1         ANGEL TIBBS FILSAIME, 
 2    
 3                                      Defendants. 
 4    
 5         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 6          
 7         FOR APPELLANT:                                Chirag H. Mandavia, pro se, 
 8                                                       Germantown, TN. 
 9    
10         FOR APPELLEE COLUMBIA                    
11         UNIVERSITY:                             Susan Deegan Friedfel, Proskauer Rose 
12                                                 LLP, New York, NY. 
13    
14         FOR APPELLEE 1199 SEIU     
15         UNITED HEALTHCARE EAST:  Richard Lee Dorn, Levy Ratner, P.C., 
16                                   New York, NY. 
17                                  
18         Appeal from a judgment of the United States District Court for the 
19   Southern District of New York (J. Paul Oetken, Judge). 
20         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
21   AND DECREED that the judgment of the District Court is AFFIRMED.  
22         Chirag Mandavia, proceeding pro se, appeals from the District Court’s 
23   grant of summary judgment in favor of his former employer, Columbia 
24   University, on his various employment discrimination claims.  Mandavia argues 
25   principally that the District Court erred in concluding that he knowingly and 
26   voluntarily signed a valid release waiving all claims against Columbia.  We 
27   construe Mandavia’s argument as also challenging the District Court’s earlier 
28   dismissal of his claims against 1199 SEIU United Healthcare East, his former 
29   union, under Federal Rule of Civil Procedure 12(b)(6).  We assume the parties’ 
30   familiarity with the facts and record of the prior proceedings, to which we refer 
31   only as necessary to explain our decision to affirm. 
                                                   2
 1         We review the grant of a motion to dismiss or of summary judgment de 
 2   novo.  See Aegis Ins. Servs., Inc. v. 7 World Trade Co., 737 F.3d 166, 176 (2d Cir. 
 3   2013).  For substantially the reasons articulated in the District Court’s June 3, 
 4   2013 Memorandum and Order granting summary judgment in Columbia’s favor, 
 5   we agree that there is no genuine dispute that Mandavia knowingly and 
 6   voluntarily signed a release waiving his discrimination claims against Columbia.  
 7   See Mandavia v. Columbia Univ., No. 12 Civ. 2188, 2013 WL 2391695, at *6–*11 
 8   (S.D.N.Y. June 3, 2013).  Mandavia asserts that the District Court’s previous 
 9   denial of Columbia’s motion to dismiss his discrimination claims based on the 
10   release conflicts with its later grant of summary judgment.  But motions to 
11   dismiss and motions for summary judgment require different analyses.  The 
12   District Court was not prevented “from granting summary judgment based on 
13   [undisputed] evidence after denying a motion to dismiss based only on the 
14   plaintiff’s allegations” taken as true.  Maraschiello v. City of Buffalo Police Dep’t, 
15   709 F.3d 87, 97 (2d Cir. 2013).  Accordingly, we affirm the District Court’s grant 
16   of summary judgment. 
17         We also affirm the dismissal of Mandavia’s claims against his former 
18   union for substantially the reasons set forth in the District Court’s December 12, 
19   2012 Memorandum and Order.  See Mandavia v. Columbia Univ., 912 F. Supp. 
20   2d 119, 133–35 (S.D.N.Y. 2012).   
21         We have considered Mandavia’s remaining arguments and conclude that 
22   they are without merit.  For the foregoing reasons, the judgment of the District 
23   Court is AFFIRMED. 
24                                           FOR THE COURT: 
25                                           Catherine O’Hagan Wolfe, Clerk of Court 



                                               3